IN THE DISTRICT COURT OF APPEAL
ANTHONY JEROME COOPER,                          FIRST DISTRICT, STATE OF FLORIDA

      Petitioner,                               NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
v.                                              DISPOSITION THEREOF IF FILED

GOVERNOR RICK SCOTT, et al.,                    CASE NO. 1D14-1919

      Respondent.

______________________________/




Opinion filed January 9, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Anthony Jerome Cooper, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tammy Sherrell Metcalf, Assistant Attorney
General and Jennifer Parker, General Counsel, Tallahassee, for Respondent.



PER CURIAM.

      DENIED.

BENTON, CLARK, and ROWE, JJ., CONCUR.